DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-2, 4-6, 8-14, 16-17 and 19-20 are currently pending.  In response to the Office Action mailed 09/29/2021, applicant amended claims 1, 5, 6, 8, 13, 16, and 17; canceled claims 3, 7, 15 and 18.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/19/2021, with respect to claims 1, 3 and 13 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 3 and claim 7, previously indicated as containing allowable subject matter. Claim 6 was amended as an independent claim to include all the limitations of claim 1, previously indicated as containing allowable subject matter.  Claim 13 was amended to include all of the limitations of canceled claim 15 and claim 18 previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-2, 4-6, 8-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the elongated scattering members have a refractive 
Claims 2, 4-5 and 8-12 are allowable due to dependency to claim 1.
US 20170003547 A1 to Tochigi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Tochigi discloses various limitations of base claim 1: an optical film for a display device, the optical film comprising: a base layer (Fig. 2 smoothing layer 12); a pattern layer disposed on the base layer and having a repeating pattern of valleys and peaks (As shown in at least Fig. 2); a plurality of first scattering members disposed on upper surfaces of the valleys (as shown in Fig. 3A scattering particle 16A); and a cover layer having a shape that is complementary to and coupled with the repeating pattern of valleys and peaks (as shown in Fig. 2 and Fig. 5), with the scattering members being disposed between the pattern layer and the cover layer (See Fig. 2 and Fig. 3A).  However, Tochigi does not disclose that “that the first scattering members are elongated, the elongated scattering members have a refractive index in a direction of the longitudinal axis that is different from that of at least one of the pattern layer and the cover layer.  .”  
Further, US 20170352839 A1 to Kim discloses scattering particles for display devices, may have a spherical or rod shape, the elongated scattering members have a longitudinal axis whose length is different from a length of a shorter axis thereof (See para 62, which is common or expected from a rod shaped particle), but does not disclose that the elongated scattering members have a refractive index in a direction of the longitudinal axis that is different from that of at least one of the pattern layer and the cover layer.  Therefore, the prior art of record taken 
Regarding Claim 6.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the longitudinal axis of the elongated scattering members is disposed generally parallel to a longitudinally extending direction of the valleys.”
US 20170003547 A1 to Tochigi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 6.  Specifically, Tochigi discloses various limitations of base claim 6: an optical film for a display device, the optical film comprising: a base layer (Fig. 2 smoothing layer 12); a pattern layer disposed on the base layer and having a repeating pattern of valleys and peaks (As shown in at least Fig. 2); a plurality of first scattering members disposed on upper surfaces of the valleys (as shown in Fig. 3A scattering particle 16A); and a cover layer having a shape that is complementary to and coupled with the repeating pattern of valleys and peaks (as shown in Fig. 2 and Fig. 5), with the scattering members being disposed between the pattern layer and the cover layer (See Fig. 2 and Fig. 3A).  However, Tochigi does not disclose that “that the first scattering members are elongated, the elongated scattering members have a refractive index in a direction of the longitudinal axis that is different from that of at least one of the pattern layer and the cover layer.”  
Further, US 20170352839 A1 to Kim discloses scattering particles for display devices, may have a spherical or rod shape, the elongated scattering members have a longitudinal axis whose length is different from a length of a shorter axis thereof (See para 62, which is common or expected from a rod shaped particle), but does not disclose that the longitudinal axis of the elongated scattering members is disposed generally parallel to a longitudinally extending 
Regarding Claim 13.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first elongated scattering members have a refractive index in the longitudinal axis direction that is different from that of at least one of the pattern layer and the cover layer.”
Claims 14, 16-17 and 19-20 are allowable due to dependency to claim 13.
US 20170003547 A1 to Tochigi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 13.  Specifically, Tochigi discloses various limitations of base claim 13: a display device comprising: a display panel (See Fig. 1 liquid crystal panel 11); a first polarizing plate disposed on an upper surface of the display panel; a second polarizing plate disposed on a lower surface of the display panel (As described in para 38); a backlight unit disposed to transmit light to the second polarizing plate (See Fig. 1 EL element 10); and an optical film disposed on the first polarizing plate (See para 38 and Fig. 1), wherein the optical film comprises: a pattern layer disposed on the first polarizing plate and having a repeating pattern of valleys and peaks (As shown in at least Fig. 2); a plurality of first scattering members disposed on upper surfaces of the valleys (as shown in Fig. 3A scattering particle 16A); and a cover layer having a shape complementary to and coupled with the pattern layer (as shown in Fig. 2 and Fig. 5), with the plurality of first scattering members being disposed between the pattern layer and the cover layer (See Fig. 2 and Fig. 3A).  However, Tochigi does not disclose that “that the first scattering members are elongated, the first elongated scattering members have a refractive index in the 
Further, US 20170352839 A1 to Kim discloses scattering particles for display devices, may have a spherical or rod shape, the elongated scattering members have a longitudinal axis whose length is different from a length of a shorter axis thereof (See para 62, which is common or expected from a rod shaped particle), but does not disclose that the first elongated scattering members have a refractive index in the longitudinal axis direction that is different from that of at least one of the pattern layer and the cover layer.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871